 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     ROSALIE GONZALES, et al.,                          Case No. 1:18-cv-01744-LJO-BAM
 8
                   Plaintiffs,                          ORDER REGARDING STIPULATION TO
 9                                                      MODIFY SCHEDULING ORDER
            v.
10
     BNSF RAILWAY COMPANY,
11
                   Defendant.
12

13        Pursuant to the parties’ stipulation, and good cause appearing, including the unanticipated
14 delay in identifying the additional defendants to be named in Plaintiffs’ proposed amended

15 complaint as well as counsel for Plaintiffs’ minor health issues, IT IS HEREBY ORDERED that

16 the deadline for any stipulated amendments or motions to amend the pleadings is extended from

17 April 30, 2019, to August 30, 2019. (See Doc. No. 16.) The parties are cautioned that further

18 modifications of the deadline for amendment of the pleadings will not be granted absent a

19 showing of good cause. Fed. R. Civ. P. 16(b).
20 IT IS SO ORDERED.

21    Dated:     August 16, 2019                           /s/ Barbara   A. McAuliffe            _
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28


                                                   1
